


Exhibit 10.6


AMENDMENT NO. 1
to the
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT




AMENDMENT ("Amendment No. 1"), effective as of the 30th day of March 2014, by
and between Ralph Lauren Corporation, a Delaware corporation (the "Company"),
and Jackwyn Nemerov (the "Executive").


WHEREAS, the Executive serves as the President and Chief Operating Officer of
the Company pursuant to an Amended and Restated Employment Agreement by and
between the Company and the Executive dated November 1, 2013 (the "Employment
Agreement"); and


WHEREAS, the Company and the Executive wish to amend the Employment Agreement in
certain respects;


NOW, THEREFORE, intending to be bound, the parties hereby agree as follows.


1.
The first sentence of Section 2.4(a)(i) of the Employment Agreement is amended
to read as follows, effective as of the date set forth above:



"Subject to Section 4.1(a) hereof, the Corporation shall: (a) beginning with the
first payroll period following the forty-fifth (45th) day following the date of
termination of Executive's employment, continue to pay the Executive, in
accordance with the Corporation's normal payroll practice, Executive's Base
Compensation, as in effect immediately prior to such termination of employment,
for the longer of the balance of the Term or the one-year period commencing on
the date of such termination, provided that under no circumstances shall
Executive be paid her Base Compensation for a period longer than two years
(whichever period is applicable shall be referred to herein as the "Severance
Period"), and provided that the initial payment shall include Base Compensation
amounts for all payroll periods from the date of termination through the date of
such initial payment; and (b) pay to the Executive, on the last business day of
the Severance Period, an amount equal to 300% of Executive's Base Compensation,
as in effect immediately prior to such termination of Executive's employment."


2.    The first sentence of Section 2.4(b)(i) of the Employment Agreement is
amended to read as follows, effective as of the date set forth above:


“The Corporation shall: (a) beginning with the first payroll period following
the forty-fifth (45th) day following the date of termination of Executive's
employment, continue to pay the Executive, in accordance with the Corporation's
normal payroll practice, Executive's Base Compensation, as in effect immediately
prior to such termination of employment, for the one-year period commencing on
the date of such termination (the "Special Severance Period"), and provided that
the initial payment shall include Base Compensation amounts for all payroll
periods from the date of termination through the date of such initial payment;
and (b) pay to the Executive, on the last business day of the Special Severance
Period, an amount equal to 300% of Executive's Base Compensation, as in effect
immediately prior to such termination of Executive's employment."



1

--------------------------------------------------------------------------------




3.    The second sentence of Section 2.4(e) of the Employment Agreement is
amended to read as follows, effective as of the date set forth above:


“If the Executive's employment terminates at the end of the Term as a result of
the Corporation's delivery of a NonExtension Notice as contemplated by Section
1.1, the Corporation shall (x) beginning with the first payroll period following
the forty-fifth (45th) day following the date of termination of Executive's
employment, continue to pay the Executive, in accordance with the Corporation's
normal payroll practice, Executive's Base Compensation, as in effect immediately
prior to such termination of employment, for the one-year period commencing on
the date of termination (the "NonExtension Period") and (y) pay the Executive,
on the last business day of the NonExtension Period, an amount equal to 300% of
Executive's Base Compensation, as in effect immediately prior to such
termination of Executive's employment (collectively, the "NonExtension
Severance").


4.    The Section entitled "Severance" in Exhibit 1 to the Employment Agreement
is amended to read as follows, effective as of the date set forth above:


"Base salary for remainder of term up to a maximum of two years, or for one
year, whichever is greater, plus a lump sum amount equal to 300% of base
salary."


IN WITNESS WHEREOF, the Company has caused this Amendment No. 1 to be duly
executed and the Executive has hereunto set her hand, effective as of the date
first set forth above.




 
RALPH LAUREN CORPORATION
 
 
 
 
 
 
 
By:
  /s/ Ralph Lauren
 
 
Ralph Lauren
 
 
Title: Chairman and Chief Executive Officer
 
 
 
 
Date: March 26, 2014
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
  /s/ Jackwyn Nemerov
 
Jackwyn Nemerov
 
 
 
 
Date: March 27, 2014






2